Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claim 4 is objected to because of the following informalities:  The limitation reading “wherein the first shaving face and the second shaving face have 180 degree rotationally symmetry about a horizontal axis of the razor cartridge, such that the first shaving face and the second shaving switch places when the cartridge is rotated 180 degrees about the horizontal axis” should read: “wherein the first shaving face and the second shaving face have 180 degree rotational[ly] symmetry about a horizontal axis of the razor cartridge, such that the first shaving face and the second shaving face switch places when the cartridge is rotated 180 degrees about the horizontal axis”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  The limitation reading “a handle and a cartridge attached to the handle;… the razor handle such that the cartridge has a limited range of motion relative to the razor handle” should read: “a handle and a cartridge attached to the handle;… the [razor] handle such that the cartridge has a limited range of motion relative to the [[razor]] handle”.  Appropriate correction is required. (E.g. consistent terms should be used to describe the either handle or razor handle).
Claim 15 is objected to because of the following informalities:  The limitation reading “wherein the first shaving face and the second shaving face have 180 degree rotationally symmetry about a horizontal axis of the razor cartridge, such that the first shaving face and the second shaving switch places when the cartridge is rotated 180 degrees about the horizontal axis” should read: “wherein the first shaving face and the second shaving face have 180 degree rotational[ly] symmetry about a face switch places when the cartridge is rotated 180 degrees about the horizontal axis”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Such claim limitation(s) is/are: 
the “at least one handle engagement component”, “a movement control element”, and “a cooperating movement control element” in claim 1.
The “second movement control element” of Claim 5.
the “at least one handle engagement component”, in claim 10.
The “a movement control element” and “a cooperating movement control element” of Claim 11.
The “at least one handle engagement component” “a movement control element” and “a cooperating movement control element” of Claim 12.
The “a first movement control element” and “a second movement control element” of Claim 16.
With regard to the term “at least one handle engagement component”, in claims 1, 10 and 12:
first, the term “component” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “handle engagement”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “handle engagement” preceding the generic placeholder describes the function, not the structure, of the stop portion.
With regard to the terms “movement control element”, and “cooperating movement control element” and “first movement control element” and “second movement control element”
first, the term “element” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “movement control”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “movement control” preceding the generic placeholder describes the function, not the structure, of the stop portion.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.   
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation of Claim 1, reading: “A dual sided razor cartridge comprising:… c) at least one handle engagement component for movable engagement of the cartridge with a razor handle… a movement control element on the razor cartridge and a cooperating movement control element on the handle engagement component or the razor handle” is indefinite.  As a preliminary matter, as best understood, only a razor cartridge is being claimed.  The handle engagement component appears to be able to be either on the cartridge or on a razor handle that is to be used with the cartridge.  It is not clear though what structure the cooperating movement control element is on.  As claimed it appears that the cooperating movement control element is able to be either on the cartridge (when the handle engagement component is on the cartridge) or on the razor handle.  However it is not clear how the cooperating movement component can be on the cartridge.  Specifically how can the movement control element and cooperating movement control element interact with one another if both are on the cartridge.  As best understood, the movement control elements are tracks 344 and 384 as shown on the cartridge in figures 26A and 26B, and the cooperating movement control element is the guide tip 248 which is on the handle.  If applicant intends to claim the cooperating movement control element and the movement control elements both on the cartridge than this is not shown nor supported in the specification, which would open the Applicant to new subject matter rejections and drawing objections.    For purposes of advancing prosecution, said limitation will be interpreted as the cooperating movement control element being only on the handle. 
The limitation of claim 1 reading “during normal use of the razor cartridge” is indefinite.  It is not clear what the metes and bounds of normal use are.  For instance does normal use include when the blade it held and moved without shaving? Or does normal use only include when shaving? Is shaving one’s scalp considered a “normal use”, or is a “normal use” only shaving one’s beard?
Also in Claim 1, it is not clear if the ‘normal use’ in paragraph d) is the same as the ‘normal use’ in paragraph c)? If so, paragraph d) should read – the normal use –, in order to avoid an antecedent basis rejection.
The limitation of claim 2 reading “with two blade edges” is indefinite.   It is not clear if the claim is introducing new “blade edges” or if these are the same “edges” as already introduced in claim 1? (Claim 2 does not require the edges to be angled relative to the blade central axis, so it is not clear if these are the same or different blade edges than previously introduced in Claim 1).
The limitation of Claim 4 reading “wherein the first shaving face and the second shaving face have 180 degree rotationally symmetry about a horizontal axis of the razor cartridge, such that the first shaving face and the second shaving switch places when the cartridge is rotated 180 degrees about the horizontal axis” is indefinite.  The term “switch places” in particular is indefinite.  This seems to leave open the possibility that the parts are somehow switched with one another, which as best understood is not the case.  Also, what if the cartridge is rotated 180 degrees but then flipped over, in this case how do the parts “switch places”?  It appears that Applicant is trying to Claim that when the cartridge is attached to arms 500 then detached rotated 180 degrees and reattached to the arms one or the other of the parts 344 or 384 engages with the tip 248. Examiner is not proposing that Applicant change the language as noted above, rather this is simply Examiner’s best understanding of what is claimed.  Also, the term “about a horizontal axis” is indefinite because this depends on the orientation of the razor which orientation may be changed depending on handling.
The Claim 5 limitation reading “interacts with the cooperating control element on the handle” is indefinite.  No handle has previously been claimed.  However, the ability of the claimed ‘second movement control element’ to interact with the cooperating movement control element structurally depends on the configuration of the handle, such that whether or not this limitation is met cannot be determined without knowing the structure of the unclaimed handle.  
In Claim 7, the limitation reading “wherein the cartridge is attached to a handle” is indefinite.  Because the handle is claim 7 is introduced as a handle, it is not clear if this is the same or different handle than that introduced in claim 1.      
The limitation of claim 7 reading “during normal use of the razor cartridge” is indefinite.  It is not clear what the metes and bounds of normal use are.  For instance does normal use include when the blade it held and moved without shaving? Or does normal use only include when shaving? 
Claim 9, the limitation reading “substantially planar” is indefinite.  The term is not descried in the specification.  Fig. 14c, for example, does not appear to show “substantially planar”.  Thus if Fig. 14C is intended to show the first and second faces being “substantially planar”, then “substantially” is indefinite.
The limitation of claim 10 reading “during normal use of the razor cartridge” is indefinite.  It is not clear what the metes and bounds of normal use are.  For instance does normal use include when the blade it held and moved without shaving? Or does normal use only include when shaving? 
The limitation of Claim 11 reading “an interaction between a movement control element on the cartridge and a cooperating movement control element on the handle engagement component or the razor handle” when read with the limitation of Claim 10 reading “A dual sided razor cartridge comprising:…c) at least one handle engagement component for movable engagement of the cartridge with a razor handle,”  is rejected for the same reason as the corresponding claim language was rejected in the Claim 1 rejection above.  Also, as to Claim 11, the claim is listed as depending from Claim 9.  However, since claim 9 depends from Claim 1, it appears that this dependency is a typographical error.  Does Applicant intend this claim to depend from Claim 10?  If it is intended for the claim 11 to depend from claim 9 than the limitation reading “by an interaction between a movement control element on the cartridge and a cooperating movement control element” would be indefinite because the 
The limitation of Claim 12, reading: “A dual sided razor comprising:… c) at least one handle engagement component for movable engagement of the cartridge with a razor handle… a movement control element on the razor cartridge and a cooperating movement control element on the handle engagement component or the razor handle” is indefinite.  In Claim 12 even though a razor is being claimed as opposed to a razor cartridge.  However a similar issue arises as in Claim 1. The handle engagement component appears to be able to be either on the cartridge or on the razor handle.  It is not clear though what structure the cooperating movement control element is on.  As claimed it appears that the cooperating movement control element is able to be either on the cartridge (when the handle engagement component is on the cartridge) or on the razor handle.  However it is not clear how the cooperating movement component can be on the cartridge.  Specifically how can the movement control element and cooperating movement control element interact with one another if both are on the cartridge.  As best understood, the movement control elements are tracks 344 and 384 as shown on the cartridge in figures 26A and 26B, and the cooperating movement control element is the guide tip 248 which is on the handle.  If applicant intends to claim the cooperating movement control element and the movement control elements both on the cartridge than this is not shown nor supported in the specification, which would open the Applicant to new subject matter rejections and drawing objections.    For purposes of advancing prosecution, said limitation will be interpreted as the cooperating movement control element being only on the handle. 
The limitation of claim 12 reading “during normal use of the razor cartridge” is indefinite.  It is not clear what the metes and bounds of normal use are.  For instance does normal use include when the blade it held and moved without shaving? Or does normal use only include when shaving? Is shaving one’s scalp considered a “normal use”, or is a “normal use” only shaving one’s beard? Also in Claim 12, it 
The limitation of Claim 13 reading “each of a plurality of razor blades is integrally formed with two razor blade edges, and with a first razor blade edge at the first shaving face and a second blade edge at the second shaving face.” is indefinite.  Are these meant to be new ‘razor blade edges’, or the same as previously introduced?
The limitation of Claim 15 reading “wherein the first shaving face and the second shaving face have 180 degree rotationally symmetry about a horizontal axis of the razor cartridge, such that the first shaving face and the second shaving switch places when the cartridge is rotated 180 degrees about the horizontal axis” is indefinite.  The term “switch places” in particular is indefinite.  This seems to leave open the possibility that the parts are somehow switched with one another, which as best understood is not the case.  Also, what if the cartridge is rotated 180 degrees but then flipped over, in this case how do the parts “switch places”?  It appears that Applicant is trying to Claim that when the cartridge is attached to arms 500 then detached rotated 180 degrees and reattached to the arms one or the other of the parts 344 or 384 engages with the tip 248. Examiner is not proposing that Applicant change the language as noted above, rather this is simply Examiner’s best understanding of what is claimed.  The limitation of Claim 16 in fact seems to positively claim this structure with more clarity.  Also, the term “about a horizontal axis” is indefinite because this depends on the orientation of the razor which orientation may be changed depending on handling.
In Claim 20, the limitation reading “substantially planar” is indefinite.  The term is not descried in the specification.  Fig. 14c, for example, does not appear to show “substantially planar”.  Thus if Fig. 14C is intended to show the first and second faces being “substantially planar”, then “substantially” is indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 12-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 20100170094, Hayashi in view of USPN 7168173, Worrick.
Regarding Claim 1, Hayashi discloses a dual sided razor cartridge, frame 4, comprising: 
a) a first shaving face (face of frame which corresponds to blade edges 3B, fig 3) and a second shaving face opposite and parallel the first shaving face (face of frame which corresponds to blade edges 3A, fig 3); 
b) a plurality of razor blade edges 3 at each of the first and second shaving faces (since the blades have edges 3A and 3B on both faces, par 0050), the razor blade edges angled relative to a blade central axis (since the blades are disposed at an angle par 0051); and 
c) at least one handle engagement component 8 for movable engagement of the cartridge with a razor handle (since the part 8 holds the cartridge and allows the cartridge to move with the handle), such that the cartridge has a range of motion relative to the razor handle during normal use of the razor cartridge (par. 0057). 
Regarding claim 2, Hayashi discloses each of a plurality of razor blades is integrally formed with two blade edges (3A/3B), and with a first blade edge 3A at the first shaving face (see fig 3) and a second blade edge 3B at the second shaving face (see Fig. 3).

Regarding Claim 4, Hayashi discloses the first shaving face and second shaving face have 180 degree rotationally symmetry about a horizontal axis of the razor cartridge, such that the first shaving face and the second shaving switch places when the cartridge is rotated 180 degrees about the horizontal axis (See Fig. 3) .
Regarding Claim 7, Hayashi discloses the cartridge is attached to a handle (fig 1, handle 7) by a swivel arm connection (combination of parts 8 and 13) on which the cartridge pivots relative to the handle during normal use of the cartridge (par 0060-0063, since the parts 13 allow for pivoting during shaving), the swivel arm connection containing the handle engagement component (fig 1).
Regarding claim 9, Hayashi discloses wherein the first shaving face and the second shaving face are each substantially planar (fig 3).
Regarding Claim 12, Hayashi discloses a dual sided razor comprising: 
a) a handle (fig 1, 7) and a cartridge (4) attached to the handle;
b) a first shaving face (face of frame which corresponds to blade edges 3B, fig 3) and a second shaving face (face of frame which corresponds to blade edges 3A, fig 3) opposite and parallel the first shaving face (fig 3);      
c) a plurality of razor blade edges 3A and 3B at each of the first and second shaving faces, the razor blade edges angled relative to a blade central axis (Par. 0049  see fig 3); and 
d) at least one handle engagement component (8) for movable engagement of the cartridge with the razor handle such that the cartridge has a limited range of motion relative to the razor handle during normal use of the razor (since the cartridge pivots via arms 13 during shaving).

Regarding claim 14, Hayashi discloses each of the two blade edges of each of the plurality of razor blades is angled relative to a support segment of the corresponding razor blade (see fig 3 and par 0049).
Regarding claim 15, Hayashi discloses the first shaving face and the second shaving face have 180 degree rotationally symmetry about a horizontal axis of the razor cartridge, such that the first shaving face and the second shaving switch places when the cartridge is rotated 180 degrees about the horizontal axis relative to the handle (par 0058).
Regarding claim 18, Hayashi discloses the cartridge is attached to the handle by a swivel arm connection (13) on which the cartridge pivots relative to the handle the swivel arm connection containing the handle engagement component since it is integral with part 8.
Regarding claim 20, Hayashi discloses the first shaving face and the second shaving face are each substantially planar (fig 3).
Hayashi lacks, per Claims 1 and 12, the apparatus having/disclosing movement within the range of motion is resisted during normal use by an interaction between a movement control element on the razor cartridge and a cooperating movement control element on the handle engagement component or the razor handle, and per Claims 5 and 16, the movement control element on the razor cartridge is a first movement control element provided at a first end of the razor cartridge, and wherein a second movement control element is provided at a second end of the razor cartridge opposite the first end, and wherein when the razor cartridge is rotated 180 degrees about the horizontal axis, the second movement control element interacts with the cooperating movement control element on the handle in 
Worrick discloses a shaving system with a cartridge on a handle and discloses movement within the range of motion of the cartridge is resisted during normal use (fig. 47B) by an interaction between a movement control element (216) on the razor cartridge (12) and a cooperating movement control element (134) on the handle engagement component or the razor handle (on the handle, fig 47B),  the cooperating movement control element, per claims 8 and 19, is on a swivel arm connection (see fig 39), to “enable the blade unit 16 to pivot freely between its upright and fully loaded positions in response to a changing load applied by the user” and thereby enable the blade to be spring biased to better adjust to the contour of a user’s skin col. 11 lines 50-60.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayashi by including movement within the range of motion is resisted during normal use by an interaction between a movement control element on the razor cartridge and a cooperating movement control element on the handle engagement component or the razor handle, where per claims 8 and 19 the cooperating movement control element is on the swivel arm connection in order to enables the blade unit to pivot freely between its upright and fully loaded positions in response to a changing load applied by the user as taught via Worrick.  Examiner notes that Hayashi also discloses that the head thereof is reversible 180 degrees by removing the head from the handle, rotating it, and the attaching the head to the handle again (see par 0060).  Thus, adding a movement control element would not interfere with the 180 rotation of Hayashi.   
It would also have been obvious (per claims 5 and 16) to modify Hayashi by making the movement control element on the razor cartridge be a first movement control element provided at a first end of the razor cartridge, and wherein a second movement control element be provided at a second end of the razor cartridge opposite the first end, and wherein when the razor cartridge is rotated .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB, Hayashi in view of Worrick and further in view of USPN 8745876 Hage.
Regarding claim 6, Hayashi as modified by Worrick discloses all the limitations of Claim 1.
Hayashi lacks per Claim 6, at least one of a moisturizing strip and a gripping pad on each of the first and second shaving faces.
Hage discloses a dual sided safety razor cartridge (fig’s 1-4) with moisturizing strip and a gripping pad on each of the first and second shaving faces (col. 2, lines 25-55) to lift hairs prior to cutting (for the gripping pads) and to apply moisture to the skin after shaving (for the moisture strips), see col. 2 lines 30-55.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayashi, as modified, by including at least one of a moisturizing strip and a gripping pad on each of the first and second shaving faces in order to lift hairs prior to cutting (for the gripping pads) and to apply moisture to the skin after shaving (for the moisture strips), as taught via Hage.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB, Hayashi in view of USPN 8745876 Hage.
Regarding claim 10, Hayashi discloses a dual sided razor cartridge comprising: 
a) a first shaving face (face of frame which corresponds to blade edges 3A, fig 3), face with blades 2 and a second shaving face opposite and parallel the first shaving face (face of frame which corresponds to blade edges 3B, fig 3); 
b) a plurality of razor blade edges 3 at each of the first and second shaving faces (since the blades have edges 3A and 3B on both faces, par 0050), the razor blade edges angled relative to a blade central axis (since the blades are disposed at an angle par 0051); and 
c) at least one handle engagement component 8 for movable engagement of the cartridge with a razor handle (since the part 8 holds the cartridge and allows the cartridge to move with the handle), such that the cartridge has a range of motion relative to the razor handle during normal use of the razor cartridge (par. 0057) and
Hayashi lacks d) at least one of a moisturizing strip and a gripping pad on each of the first and second shaving faces, as required by Claim 10.
Hage discloses a dual sided safety razor cartridge (fig’s 1-4) with moisturizing strip and a gripping pad on each of the first and second shaving faces (col. 2, lines 25-55) to lift hairs prior to cutting (for the gripping pads) and to apply moisture to the skin after shaving (for the moisture strips), see col. 2 lines 30-55.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayashi by including at least one of a moisturizing strip and a gripping pad on each of the first and second shaving faces in order to lift hairs prior to cutting (for the gripping pads) and to apply moisture to the skin after shaving (for the moisture strips), as taught via Hage. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of Worrick  and further in view of Hage.
Regarding Claim 11, Modified Hayashi discloses all the limitations of Claim 9 as discussed above.
Modified Hayashi lacks movement within the range of motion is resisted during normal use by an interaction between a movement control element on the cartridge and a cooperating movement control element on the handle engagement component or the razor handle.
Worrick discloses a shaving system with a cartridge on a handle and discloses movement within the range of motion of the cartridge is resisted during normal use (fig. 47B) by an interaction between a movement control element on the razor cartridge (216) and a cooperating movement control element (134) on the handle engagement component or the razor handle (on the handle, fig 47B), to “enable the blade unit 16 to pivot freely between its upright and fully loaded positions in response to a changing load applied by the user” col. 11 lines 50-60.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayashi by including movement within the range of motion is resisted during normal use by an interaction between a movement control element on the razor cartridge and a cooperating movement control element on the handle engagement component or the razor handle, in order to enables the blade unit to pivot freely between its upright and fully loaded positions in response to a changing load applied by the user and thereby enable the blade to be spring biased to better adjust to the contour of a user’s skin as taught via Worrick. Examiner notes that Hayashi also discloses that the head thereof is reversible 180 degrees by removing the head from the handle, rotating it, and the attaching the head to the handle again (see par 0060).  Thus, adding a movement control element would not interfere with the 180 rotation of Hayashi.   

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi and Worrick and in view of USPN 8745876 Hage.
Regarding Claim 17, the Hayashi device modified by Worrick discloses all the limitations of claim 12 as discussed above. 
Modified Hayashi lacks at least one of a moisturizing strip and a gripping pad on each of the first and second shaving faces.
Hage discloses a dual sided safety razor cartridge (fig’s 1-4) with moisturizing strip and a gripping pad on each of the first and second shaving faces (col. 2, lines 25-55) to lift hairs prior to cutting (for the gripping pads) and to apply moisture to the skin after shaving (for the moisture strips), see col. 2 lines 30-55.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayashi by including at least one of a moisturizing strip and a gripping pad on each of the first and second shaving faces in order to enables the blade unit to pivot freely between its upright and fully loaded positions in response to a changing load applied by the user as taught via Worrick.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPNs/USPGPUBs US9550303 US9259846 (disclose dual sided razors biasing assemblies but have a priority date later than that date to which the present invention claims priority), USPN 5575068, 20080216329, 5133131 3777396 20010003869 20080216329 each generally disclose dual sided razors  and thus each contain elements of the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724

/EVAN H MACFARLANE/Examiner, Art Unit 3724